DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
In response to Office action mailed 04/12/2022, Applicants amended claims 1,4,11,14,15,17,18 and 19, and cancelled claims 6-7 in the response filed 07/12/2022.
Claim(s) 1-5 and 8-20 are pending examination.

Response to Arguments
Applicants’ amendments to the title has overcome the previous Specification objection, as set forth in page 2 of the 04/12/2022 OA.
Applicants’ amendments to claims 10 and 16 have overcome the previous claim objection, as set forth in pages 3 of the 04/12/2022 OA.
Applicants’ amendments to claim 19 has overcome the previous 35 USC § 112 claim rejection, as set forth in pages 3-4 of the 04/12/2022 OA.
Applicants’ amendments to the claims overcomes the previous prior art of record.
Reasons for Allowance
Claims 1-5 and 8-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowed, because the prior art of record, either singularly or in combination, does not disclose or suggest, in combination with the other claimed elements in claim 1, a first redistribution substrate; a first semiconductor chip mounted on the first redistribution substrate; a first molding layer on the first redistribution substrate, the first molding layer covering a top surface and lateral surfaces of the first semiconductor chip, the top surface facing away from the first redistribution substrate; a second redistribution substrate on the first molding layer; a conductive structure that connects the first redistribution substrate to the second redistribution substrate; and an adhesive film between the second redistribution substrate and the first molding layer, wherein the adhesive film is spaced apart from the first semiconductor chip and covers a top surface of the first molding layer, wherein a lateral surface of the adhesive film is coplanar with a lateral surface of the second redistribution substrate, wherein the connection terminal comprises a first part and a second part that surrounds a lower portion of the first part, wherein the second part is between the first part and the conductive structure and covers a top surface of the conductive structure, 3Appln. No.: 17/184,978 wherein a maximum width of the first part of the connection terminal is less than a width of the conductive structure, and wherein a maximum width of the second part of the connection terminal is equal to a width of the conductive structure.
Claims 2-5 and 8-10 are allowed, because they depend from the allowed claim 1.  
Independent claim 11 is allowed, because the prior art of record, either singularly or in combination, does not disclose or suggest, in combination with the other claimed elements in claim 11, a first redistribution substrate; a first semiconductor chip mounted on the first redistribution substrate; a first molding layer on the first redistribution substrate, the first molding layer covering a top surface and lateral surfaces of the first semiconductor chip, the top surface facing away from the first redistribution substrate; a second redistribution substrate on the first molding layer; a conductive structure that connects the first redistribution substrate to the second redistribution substrate; a second semiconductor chip mounted on the second redistribution substrate; and an adhesive film between the second redistribution substrate and the first molding layer, wherein the second redistribution substrate comprises: an upper dielectric layer; a connection pad exposed by the upper dielectric layer; and a connection terminal on a bottom surface of the connection pad, wherein the adhesive film extends in a first direction parallel to the top surface of the first semiconductor chip, the adhesive film being in contact with a top surface of the first molding layer and with a bottom surface of the upper dielectric layer of the second redistribution substrate, and wherein a width in the first direction of the adhesive film is equal to a width in the first direction of the first redistribution substrate wherein the connection terminal comprises a first part and a second part that surrounds a lower portion of the first part, wherein the second part is between the first part and the conductive structure and covers a\Appln. No.: 17/184,978 top surface of the conductive structure, wherein a maximum width of the first part of the connection terminal is less than a width of the conductive structure, and wherein a maximum width of the second part of the connection terminal is equal to a width of the conductive structure.
Claims 11-17 are allowed, because they depend from the allowed claim 11.  
Independent claim 18 is allowed, because the prior art of record, either singularly or in combination, does not disclose or suggest, in combination with the other claimed elements in claim 18, a first redistribution substrate; a first semiconductor chip mounted on the first redistribution substrate; a first molding layer on the first redistribution substrate, the first molding layer covering a top surface and lateral surfaces of the first semiconductor chip, the top surface of the first semiconductor chip facing away from the first redistribution substrate;8Appln. No.: 17/184,978 a second redistribution substrate on the first molding layer; a second semiconductor chip mounted on the second redistribution substrate; a second molding layer on the second redistribution substrate, the second molding layer covering a top surface and lateral surfaces of the second semiconductor chip; an adhesive film between the second redistribution substrate and the first molding layer; a conductive structure that penetrates the first molding layer and connects the first redistribution substrate to the second redistribution substrate; and an external terminal on a bottom surface of the first redistribution substrate, wherein the first redistribution substrate comprises: an under-bump pattern in contact with the external terminal; a first connection pad in contact with the conductive structure; a plurality of first redistribution patterns that connect the first connection pad to the under-bump pattern; and a lower dielectric layer that surrounds the plurality of first redistribution patterns, wherein a lateral surface of the adhesive film is coplanar with a lateral surface of the first molding layer, wherein the second redistribution substrate comprises a connection terminal in contact with the conductive structure and the adhesive film, wherein the connection terminal comprises a first part and a second part that surrounds a lower portion of the first part, wherein the second part is between the first part and the conductive structure and covers a top surface of the conductive structure, wherein a maximum width of the first part of the connection terminal is less than a width of the conductive structure, and wherein a maximum width of the second part of the connection terminal is equal to a width of the conductive structure.
Claims 19-20 are allowed, because they depend from the allowed claim 18.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina A Sylvia whose telephone number is (571)272-7474.  The examiner can normally be reached on 8am-4pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. S./
Examiner, Art Unit 2895



/KYOUNG LEE/Primary Examiner, Art Unit 2895